Case 3:20-cv-08123-JJT Document 31-1 Filed 08/24/20 Page 1 of 6
Case 3:20-cv-08123-JJT Document 31-1 Filed 08/24/20 Page 2 of 6
Case 3:20-cv-08123-JJT Document 31-1 Filed 08/24/20 Page 3 of 6
Case 3:20-cv-08123-JJT Document 31-1 Filed 08/24/20 Page 4 of 6
Case 3:20-cv-08123-JJT Document 31-1 Filed 08/24/20 Page 5 of 6
     Case 3:20-cv-08123-JJT Document 31-1 Filed 08/24/20 Page 6 of 6



provided proof that they had actually figured out where the Chest was hidden and gone

out and found the Chest.

        22.    The Finder understandably desires to remam anonymous, and I have

respected his request.

        23.    Mr. Erskine makes many references in his Lawsuit filings to the Editor of

True West magazine, Bob Boze Bell, as acting as "an intermediary" between me and Mr.

Erskine.

        24.    The full extent of my interactions with Mr. Bell, insofar as concerns Mr.

Erskine's claims, are contained in the emails between Mr. Bell and me on February 6,

2020, a complete copy of which is submitted herewith as Attachment 3. Aside from

these emails, I have had no other communications with Mr. Bell about Mr. Erskine and

his claims.

        25.    I declare under penalty of perjury that the foregoing statements are true

and correct.




                                                   Forrest Fenn
                                                   Date: August 24, 2020




[2807357.2]




                                           6
